United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTE, Fort Dix, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-436
Issued: July 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2013 appellant, through his attorney, filed a timely appeal from a
September 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant is entitled to a schedule award for a permanent impairment
of the upper extremities.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 1, 2004 appellant, then a 54-year-old fabric worker supervisor, filed a
traumatic injury claim alleging that on June 30, 2004 he injured his upper back and both
shoulders in the performance of duty. OWCP accepted the claim for a temporary aggravation of
cervical radiculitis and paid him compensation for total disability beginning September 26, 2004.
Appellant elected to receive retirement benefits from the Office of Personnel
Management effective November 1, 2007. On June 19, 2008 he filed a claim for a schedule
award. Appellant submitted a December 18, 2007 report from Dr. Steven M. Allon, an
orthopedic surgeon, who found that appellant had a 19 percent right upper extremity impairment
and a 14 percent left upper extremity impairment using the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001). On
June 23, 2008 Dr. Brian K. Zell, a Board-certified orthopedic surgeon, concurred with
Dr. Allon’s findings of a 19 percent right upper extremity impairment and a 14 percent left upper
extremity impairment.2
On June 22, 2009 OWCP requested that Dr. Zell provide an impairment evaluation using
the sixth edition of the A.M.A., Guides.
In a report dated October 7, 2009, Dr. Allon applied the sixth edition of the A.M.A.,
Guides to his prior examination findings. He identified the diagnoses as class 1 degenerative
joint disease of the right shoulder, class 1 severe sensory deficit of the right ulnar nerve and
entrapment neuropathy of the right median nerve. Dr. Allon applied grade modifiers and
concluded that appellant had a total right upper extremity impairment of 19 percent. He further
found a 29 percent left upper extremity impairment due to a sensory deficit of the left ulnar nerve
and left median nerve.
In a report dated January 5, 2010, Dr. Henry J. Magliato, a Board-certified orthopedic
surgeon and OWCP medical adviser, disagreed with Dr. Allon’s finding of a sensory deficit of
the right ulnar nerve and left median nerve.3 He advised that appellant had a 15 percent
permanent impairment of the right upper extremity due to entrapment neuropathy using Table
15-23 on page 449 and a 4 percent permanent impairment of the left upper extremity due to a
sensory deficit of the ulnar nerve using Table 15-21 on page 443.
On January 26, 2010 OWCP determined that a conflict existed between Dr. Allon and
Dr. Magliato regarding the extent of appellant’s upper extremity impairment. On February 17,
2010 it referred appellant to Dr. Ronald L. Gerson, a Board-certified orthopedic surgeon, for an
impartial medical examination. In a report dated May 28, 2010, Dr. Gerson determined that
appellant had a 15 percent impairment of the cervical spine using the cervical spine regional grid
2

On September 27, 2008 Dr. Andrew A. Merola, a Board-certified orthopedic surgeon and OWCP medical
adviser, disagreed with Dr. Allon’s finding of an impairment of the C7 and C8 nerve roots based on the lack of
objective corroboration. He opined that appellant had a 12 percent right upper extremity impairment and a 6 percent
left upper extremity impairment.
3

Dr. Magliato originally provided a report dated December 21, 2009; however, he provided a corrected version
on January 7, 2010.

2

on page 564 of the A.M.A., Guides. He further found that appellant had a five percent
permanent impairment of the right shoulder due to acromioclavicular joint arthritis and a two
percent permanent impairment of the left shoulder due to impingement syndrome.
On June 21, 2010 OWCP informed Dr. Gerson that it did not provide awards for the
cervical spine. In a July 12, 2010 response, Dr. Gerson stated that OWCP should ignore the part
of his examination “concerning the impairment rating of the cervical spine.”4 By letter dated
September 3, 2010, OWCP requested that he properly apply the A.M.A., Guides to his findings.
On November 12, 2010 Dr. Gerson indicated that he used the diagnosis of cervical radiculopathy
set forth in Table 17-2 of the cervical spine regional grid in reaching his impairment rating. He
found that appellant had 15 percent impairment due to “cervical radiculopathy of the left arm.”5
On April 28, 2011 OWCP referred appellant, together with the case record and a
statement of accepted facts, to Dr. George Glenn, a Board-certified orthopedic surgeon, for an
impartial medical examination. The statement of accepted facts did not list the accepted
condition.
In a report dated May 16, 2011, Dr. Glenn discussed the history of injury and reviewed
the medical reports of record. On examination he found generalized tenderness of the cervical
spine without cervical or trapezial muscle spasms and a negative Spurling’s maneuver.
Dr. Glenn measured range of motion of the shoulders and determined that appellant had
inconsistent results on sensory testing which were not supported by a loss of motor function. He
found C8 radiculopathy demonstrated by electrodiagnostic testing unsupported by complaints on
clinical evaluation. Dr. Glenn stated:
“The medical probability would dictate that the incident of June 30, 2004 caused
some compromise of the C8 nerve root which was already compromised with the
preexisting degenerative changes and that [appellant] did indeed develop pain in
his neck with now pain in his right shoulder and arm, as well as a recurrence of
his preexisting problems previously noted to involve the left upper extremity.”
Dr. Glenn opined that appellant’s arthritis and loss of shoulder motion was not due to his
work injury. He identified the diagnosis of class 1 shoulder pain using Table 15-5 on page 401.
After applying grade modifiers, Dr. Glenn found an adjustment of -1 and a zero percent
permanent impairment of the bilateral upper extremities.
On June 21, 2012 Dr. Magliato reviewed Dr. Glenn’s opinion and noted that he attributed
appellant’s loss of range of motion of the spine and right shoulder to preexisting degeneration

4

On August 10, 2010 Dr. Merola reviewed Dr. Gerson’s opinion and found that he did not utilize the sixth
edition of the A.M.A., Guides in reaching his impairment determination.
5

By letter dated February 5, 2011, Dr. Merola indicated that Dr. Gerson should not have used the cervical
regional grid in rating the extent of appellant’s impairment.

3

but further found that the June 30, 2004 injury caused an aggravation of the C8 nerve root
deficit.6 He stated:
“I tend to doubt that this claimant after so many years and so many examinations
and so much testing has no residuals at all from his accident even if it is a small
percentage and merely represents some aggravation of the preexisting conditions
or caused even some mild acceleration of these conditions.
“If an accident causes even a small percentage of the disability, whatever
residuals are present from preexisting conditions must be added into the total
impairment.”
Dr. Magliato recommended that OWCP obtain clarification from Dr. Glenn of his
findings.
On September 7, 2012 OWCP requested that Dr. Glenn review the June 21, 2011 report
from Dr. Magliato and discuss whether it changed his rating. On October 3, 2012 Dr. Glenn
opined that the work-related aggravation of the C8 radiculopathy had resolved. He asserted that
appellant’s continued symptoms were not related to his June 30, 2004 employment injury.
On October 23, 2012 Dr. Magliato found that based on Dr. Glenn’s reports appellant had
no impairment of either upper extremity.
By decision dated March 12, 2013, OWCP denied appellant’s claim for a schedule award.
On March 18, 2013 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative.
In a report dated July 9, 2013, Dr. David Weiss, an osteopath, questioned why Dr. Glenn
found no impairment of the upper extremities when objective tests revealed abnormalities and
clinical examination showed positive findings. Applying the sixth edition of the A.M.A.,
Guides, he opined that appellant had a 17 percent permanent impairment of the right upper
extremity and a 7 percent permanent impairment of the left upper extremity.
At the hearing, held on July 15, 2013, appellant’s attorney noted that appellant had a
military injury to his left shoulder and prior injuries to his cervical spine. He asserted that
Dr. Glenn failed to use the July/August 2009 The Guides Newsletter and A.M.A., Guides in
rating appellant’s impairment and ignored the positive diagnostic findings. Attorney also noted
that the statement of accepted facts did not identify the accepted conditions and that OWCP did
not instruct Dr. Glenn to include preexisting impairments in his rating.
In a decision dated September 18, 2013, an OWCP hearing representative affirmed the
March 12, 2013 decision. She found that Dr. Glenn’s report constituted the weight of the
6

On February 9, 2012 appellant’s attorney questioned whether Dr. Glenn was properly selected as an impartial
medical examiner in accordance with OWCP’s procedures. He also indicated that the physician failed to consider
his preexisting conditions.

4

medical evidence and established that appellant had no ratable impairment due to his accepted
employment injury.
On appeal, appellant’s attorney argues that Dr. Glenn’s report could not constitute the
weight of the evidence as he failed to apply the July/August 2009 The Guides Newsletter and
A.M.A., Guides and failed to rely on a statement of accepted facts that set forth the accepted
conditions and preexisting conditions. He notes that Dr. Glenn found that appellant had reduced
motion and a Semmes Weinstein test showed neurological defects. Appellant also maintains that
Dr. Magliato inappropriately reviewed Dr. Glenn’s report as he was on one side of the conflict in
medical evidence.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.10
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
When an OWCP medical adviser, a second opinion specialist or a referee physician
renders a medical opinion based on an incomplete or inaccurate statement of accepted facts or
that does not use the statement of accepted facts as the framework in forming the opinion, the
probative value is diminished or negated altogether.12
OWCP’s procedures provide that if a case has been referred to a referee evaluation to
resolve the issue of permanent impairment based on a conflict between appellant’s physician and

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
11

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

12

See A.R., Docket No. 11-692 (issued November 18, 2011); see Federal (FECA) Procedure Manual, Part 3 -Medical, Requirements for Medical Reports, Chapter 3.600.3(a) (October 1990).

5

an OWCP medical adviser, it is necessary to route the file to a different OWCP medical adviser
for review.13
ANALYSIS
OWCP accepted that appellant sustained a temporary aggravation of cervical radiculitis
due to a June 30, 2004 traumatic injury. It determined that a conflict existed between Dr. Allon,
who found that appellant had a 19 percent permanent impairment of the right upper extremity
and a 29 percent permanent impairment of the left upper extremity and Dr. Magliato, an OWCP
medical adviser, who found that appellant had a 15 percent permanent impairment of the right
upper extremity and a 4 percent permanent impairment of the left upper extremity. OWCP
referred appellant to Dr. Gerson for an impartial medical examination.
As Dr. Gerson failed to provide an impairment evaluation in accordance with the A.M.A.,
Guides, OWCP properly referred the case record to Dr. Glenn for a second impartial medical
opinion.14 However, it provided Dr. Glenn with a statement of accepted facts that did not
include the accepted condition of brachial neuritis or radiculitis. Dr. Glenn diagnosed a neck
strain and a resolved aggravation of C8 radiculopathy. He found that appellant did not have a
ratable permanent impairment as a result of his work injury. OWCP’s procedures, however,
specify that the statement of accepted facts must include all accepted conditions.15 Dr. Glenn’s
opinion is thus of diminished probative value as it was not based on an accurate factual
framework. Consequently, his opinion is insufficient to resolve the conflict in medical opinion.
Dr. Magliato, the medical adviser who reviewed Dr. Glenn’s reports, was on one side of
the conflict in medical evidence. OWCP’s procedures and Board precedent support that where a
referee examination is arranged to resolve a conflict created between a claimant’s physician and
an OWCP medical adviser with respect to a schedule award issue, the same medical adviser
should not review the referee’s report. Rather, a different OWCP medical adviser or consultant
should review the file.16
The case will be remanded for OWCP to prepare a new statement of accepted facts and to
obtain a rationalized medical opinion based on a complete and accurate factual background
regarding whether appellant has a permanent impairment due to his accepted employment injury.
After such further development as deemed necessary, it shall issue a de novo decision.
13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(g) (February 2013).
14

In situations where OWCP secures an opinion from an impartial medical specialist for the purpose of resolving
a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration, it has the
responsibility to secure a supplemental report from the specialist for the purpose of correcting the defect in the
original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case
should be referred to another appropriate impartial medical specialist. See Guiseppe Aversa, 55 ECAB 164 (2003).
15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3(a)
(October 1990).
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(g) (February 2013).

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

